Case 2:19-cv-19611-MCA-LDW Document 53 Filed 03/08/21 Page 1 of 3 PageID: 4445




 SILLS CUMMIS & GROSS P.C.
 Jaimee Katz Sussner, Esq.
 Joshua N. Howley, Esq.
 One Riverfront Plaza
 Newark, New Jersey 07102
 (973) 643-7000
 Attorneys for Court-Appointed Receiver
 Colliers International NJ, LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  WELLS FARGO BANK, NATIONAL                 :
  ASSOCIATION, AS TRUSTEE FOR THE            :
  REGISTERED HOLDERS OF AMHERST              : Civil Action No. 19-cv-17866 (MCA)(LDW)
  PIERPOINT COMMERCIAL                       :
  MORTGAGE SECURITIES, LLC,                  :
  MULTIFAMILY MORTGAGE PASS-                 :
  THROUGH CERTIFICATES, SERIES               :        Document Electronically Filed
  2019-SB59, et al.,                         :
                                             :
                         Plaintiffs,         :
                                             :     CERTIFICATION OF SERVICE
             vs.                             :
                                             :
  SETH LEVINE, et al.,                       :
                                             :
                         Defendants.         :


  LARRY PORTAL, et al.,                      :
                                             :
                         Plaintiffs,         : Civil Action No. 19-cv-19611 (MCA)(LDW)
                                             :
             vs.                             :
                                             :
  SETH LEVINE, et al.,                       :
                                             :
                         Defendants.         :
                                             :


        JOSHUA N. HOWLEY, of full age, hereby certifies as follows:
Case 2:19-cv-19611-MCA-LDW Document 53 Filed 03/08/21 Page 2 of 3 PageID: 4446




        1.       I am a Member of the law firm of Sills Cummis & Gross P.C., which is counsel of

 record in these actions for the Court-appointed receiver, Colliers International NJ, LLC

 (“Colliers”).

        2.       On March 3, 2021, pursuant to the Order Setting Forth Sales Procedures in Civil

 Action No. 19-cv-17866, I caused the Agreement of Purchase and Sale between Colliers and

 Bonim Realty, LLC to be served by email on the following counsel of record in the above-

 captioned cases:

                 stross@herrick.com
                 msekowski@herrick.com
                 mmorgulas@okinhollander.com
                 aknicely@lcbf.com
                 bmiller@barrysmilleresq.com
                 ymargolin@margolinlawny.com
                 bnagel@nagelrice.com
                 gredish@winnebanta.com
                 gene@generosen.com
                 generosen@gmail.com
                 gford@lcbf.com
                 jatkin@kasowitz.com
                 jcuomo@lcbf.com
                 hrobinson@herrick.com
                 mcaruso@csglaw.com
                 opomar@lsnj.org
                 rsolomon@nagelrice.com
                 scott_walker@freddiemac.com
                 aweisbrot@weisbrotlaw.com

        3.       On March 4, 2021, pursuant to the Order Setting Forth Sales Procedures in the

 above-captioned civil action, I caused the Agreement of Purchase and Sale between Colliers and

 Bonim Realty, LLC to be served by regular mail upon Mr. Seth Levine at 636 South Forest Drive,

 Teaneck, New Jersey 07666.




                                                2
Case 2:19-cv-19611-MCA-LDW Document 53 Filed 03/08/21 Page 3 of 3 PageID: 4447




        I certify that the above statements made by me are true. I am aware that if any of the above

 statements made by me are wilfully false, I am subject to punishment.



                                                      /s/ JOSHUA N. HOWLEY
                                                      JOSHUA N. HOWLEY

 Dated: March 8, 2021




                                                 3
